Citation Nr: 1712309	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  16-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral pes planus, which preexisted service, was aggravated therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   The condition must generally be documented on a Report of Medical Examination in order to be "noted."  38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are to be considered noted.").

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Facts and Discussion

The Veteran asserts that he has a bilateral foot disability that is related to service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's pre-induction February 1971 report of medical examination notes the Veteran has having an undetermined bilateral foot disability, including possibly a bony growth on each foot.  In box number 76 describing the physical profile, the Veteran was assigned an L2 in the PULHES boxes.  The contemporaneous report of medical history reflects that the Veteran admitted to foot trouble and had been advised to have operations for calcium deposits on his feet at age 16.  

Nine days after induction, service treatment records (STRs) reflect the Veteran complained of bilateral foot pain.  The treatment note reflects a diagnosis of pes planus; he was given arch supports and low quarter shoes and a profile regarding certain physical activities.  Four days later, he again sought treatment for his feet.  

Two days after that, the Veteran sought treatment for his feet on an emergency basis.  An orthopedic consultation was requested; the consultation request reflects that the Veteran was given an L2 profile and a running waiver but he still complained of foot pain with even walking.  The provider requested that the consultation provider determine if there was a real problem which would preclude the Veteran from minimal performance.  

STRs reflect that the Veteran was afforded an orthopedic consultation the same day.  The consultation report reflects that the Veteran reported a several year history of painful feet in the arch as well as the dorsal part of the feet.  Arch supports were of no assistance and the Veteran's symptoms were the same in low quarters or boots.  The physical examination revealed wide, flat, pronated feet with tenderness and swelling over the first metatarsal to first cuneiform joint, heel cords mildly tight, and joint range of motion was essentially normal.  The provider noted mild crepitus on the right greater than the left when testing subtalar motion.  An x-ray apparently revealed pes planus with degenerative changes in the talus, navicular, first metatarsal, first cuneiform, and subtalar joints.  It was recommended that the Veteran be medically separated as unfit for duty. 

A Medical Evaluation Board (MEB) Report dated April 1971 reflects that the Veteran was being discharged for symptomatic pes planus with degenerative changes of the feet.  Onset was noted as undetermined but prior to service.  It further notes that the disability was not incurred in service, that it preexisted service, and that it was not permanently aggravated by service.  In the physical profile box for PULHES, the Veteran was noted as L4.

The Veteran was afforded a VA examination with regard to his bilateral pes planus in DATE.  The examiner reviewed the file and examined the Veteran and ultimately opined that his foot disability was essentially unchanged from the 1971 assessment.  Moreover, the examiner agreed with the Medical Board finding that his foot disability preexisted service and that military service did not result in a permanent increase in the severity of the disability. 

The Board finds that the Veteran's bilateral foot disability was noted on the Veteran's pre-induction report of medical examination.  As such, the presumption of soundness does not apply.  Even so, the Veteran's bilateral foot disability may be afforded service connection his preexisting condition was aggravated beyond the normal course of the disease during service.   The Board notes that there are two medical opinions of record, which state that the Veteran's bilateral foot disability was aggravated by active service.  The Board finds that neither of these opinions is persuasive.  

PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id. Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).

At his February 1971 pre-induction physical, the Veteran's bilateral foot disability was rated as an L2 on the PULHES system.  The April 1971 MEB report rated his bilateral foot disability as an L4, the most severe rating available.  Thus, although the MEB report states that the Veteran's preexisting foot disability was not aggravated by service, the PULHES rating indicates that the disability had increased in severity since entry.  Where, as here, a pre-service disability underwent an increase in severity during service, the burden shifts to VA to rebut the presumption of aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  In the present case, VA has not met this burden.  As a result of the foregoing, the Board finds that the Veteran's pre-service bilateral foot disability was aggravated by service and service connection is warranted. 


ORDER

Service connection for bilateral pes planus is granted.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


